Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Applicant’s Reply Not Fully Responsive
Applicant’s reply filed on 01/27/2022 is not fully responsive (see 37 CFR 1.111) to the prior office action dated 10/27/2021 because of the following omission(s) or matter(s): The aforementioned office action contains double patenting rejections to which Applicant has failed to properly respond in the aforementioned reply. A complete response to a non-statutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 804 and 1490 for a discussion of terminal disclaimers). Such a response is required even when the non-statutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. The above-mentioned reply appears to be a bona fide attempt to provide a complete response to the above-mentioned prior office action, but through an apparent oversight or inadvertence, consideration of some matter or compliance with some requirement 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “inserting…requests” limitations recited in ll. 4-13 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (build queue, code repository, code revisions, memory, program instructions, processor, computer readable storage medium) which do not add meaningful limitations to the abstract idea amounting to 

As per claims 2-8, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-8 recite the same abstract idea of claim 1. Claims 2-8 recite additional mental processes (e.g. assigning, including, determining, removing, generating, providing, dividing, and inserting), insignificant extra-solution activity (e.g. committing), and non-functional descriptive language (e.g. defining the risk factor). Therefore the aforementioned 

As per claim 9, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “maintain…requests” limitations recited in ll. 7-21 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (build queue, code repository, code revisions, memory, program instructions, processor, computer readable storage medium, build queue instructions) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 

As per claims 10-15, they are dependent upon claim 1 and include all the limitations of claim 9. Therefore claims 10-15 recite the same abstract idea of claim 9. Claims 10-15 recite additional mental processes (e.g. exclude, dynamically update, divide, insert, and access), insignificant extra-solution activity (e.g. commit and receive), and non-functional descriptive language (e.g. defining the risk factor and the request set option). Therefore the aforementioned claims 10-15 are also directed to patent ineligible subject matter for the same reasons as identified in claim 9.

As per claim 16, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “inserting…requests” limitations recited in ll. 4-7 and the “generating…requests” limitations recited in ll. 11-14 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (build queue, code repository, code 

As per claims 17-20, they are dependent upon claim 1 and include all the limitations of claim 16. Therefore claims 17-20 recite the same abstract idea of claim 16. Claims 17-20 recite additional mental processes (e.g. assigning, including, determining, removing, generating, and providing), and non-functional descriptive language (e.g. defining the sub-factor). Therefore the aforementioned claims 17-20 are also directed to patent ineligible subject matter for the same reasons as identified in claim 16.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As per claims 1-20, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,691,449. 

The present application is a continuation of U.S. Patent 10,691,449, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other and have obvious substantially similar limitations (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
U.S. Patent No. 10,691,449
1. A computer-implemented method comprising: 
receiving, by a build queue associated with a code repository, a number of build requests for builds of respective code revisions; inserting, upon respective receipt, each of the number of build requests as pending in the build queue; determining that the number of build requests satisfies a relationship corresponding to a threshold value of build requests; determining corresponding risk factors for a set of the number of build requests; generating a request set comprising a copy of one or more build requests from the number of build requests based at least on the risk factors and satisfaction of the relationship; and inserting 

2. The computer-implemented method of claim 1, wherein determining the risk factor comprises basing the risk factor on one or more sub-factors comprising at least one of: a build request priority; a base commit identifier for a code change; an identity of a requestor, a file type of a changed file, or an amount of code change, associated with a build request in the set; a frequency of change for code over a time period; a number of previously failed compilations associated with a code change; or a relationship between changed files in two build requests in the set.



3. The computer-implemented method of claim 2, further comprising: 



4. The computer-implemented method of claim 1, wherein the copy of the one or more build requests comprises at least two copies that are included in the request set, and each of the number of build requests remain in the build queue individually, the method further comprising: upon completion of the separate build request, determining that a build for the separate build request completed successfully; removing the separate build request from the build queue; and subsequent to said removing, committing the respective code revisions to the code repository based on determining the build for the separate build request completed successfully.







5. The computer-implemented method of claim 4, further comprising: removing each of the number of build requests, that are pending, having a corresponding copy in the request set from the build queue based at least on said determining that the build for the separate build request completed successfully.













8. The computer-implemented method of claim 6, further comprising: committing code revisions corresponding to the first request subset or the second request subset to the code repository based on determining a build for the first request subset or the second request 



9. A system comprising: 
at least one first memory device configured to store program instructions; 
at least one second memory device configured as a code repository; and 
at least one processor configured to execute the program instructions, the program instructions including: 
build queue instructions configured to: maintain a build queue to queue received build 
order the request sets in the build queue ahead of pending build requests in the build queue that are also represented in the request sets; risk factor instructions configured to: determine risk factors of the build requests that are received by the system;
subset instructions configured to: generate request sets, each comprising respective copies of one or more build requests pending in the build queue that are included to form the request sets, based at least on the risk factors and a build request option; and queue optimizer instructions configured to: insert the request sets into the build queue as additional pending build requests.






11. The system of claim 9, wherein the build queue instructions configured to: commit code revisions of the build requests and the request sets for which a build successfully completes.


12. The system of claim 9, wherein the build request option includes a request set option that indicates if an associated build request is permitted to be included in a request set; the build queue instructions configured to: receive the build requests, at least one build request of the of the build requests having a request set option that indicates the at least one build request is not permitted to be included in any request set; and the subset instructions configured to: exclude the at least one build request during request set generation.

13. The system of claim 12, the program instructions further comprising: user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI including: the request set option that is selectable by a developer requestor.





































16. A computer-readable storage medium having program instructions recorded thereon that, when executed by one or more processors, cause the one or more processors to perform a 
inserting, in a build queue associated with a code repository, a number of build requests for builds of respective code revisions as pending upon respective receipt thereof; determining that the number of build requests satisfies a relationship corresponding to a threshold value of build requests; determining respective risk factors for a set of the number of build requests, the respective risk factors corresponding to one or more sub-factors that are selected based at least on satisfaction of the relationship; generating a request set comprising a copy of one or more build requests from the number of build requests based at least on the respective risk factors; and inserting the request set into the build queue as a separate build request to pend ahead of the number of build requests.

17. The computer-readable storage medium of claim 16, wherein the one or more sub- factors 




18. The computer-readable storage medium of claim 17, the method further comprising: assigning a value to each of the one or more sub-factors; and including the copy of the one or more build requests in the generated request set based on a comparison of a sum of the value of each of the one or more sub-factors to a sub-factor threshold value.















19. The computer-readable storage medium of claim 16, the method further comprising: determining that the request set excludes a copy of a high-risk build request in the set based on its respective risk factor that corresponds to at least one of the one or more sub-factors.



receiving, in a build queue associated with a code repository, a first build request for a build of a first code revision and a second build request for a build of a second code revision;
determining a risk factor for at least one of the first build request or the second build request;
generating a request set comprising one or more of a copy of the first build request and a copy of the second build request based on the risk factor; and
inserting the request set into the build queue as a third build request to pend ahead of the first build request and the second build request.





2. The computer-implemented method of claim 1, wherein determining the risk factor comprises basing the risk factor on one or more sub-factors comprising at least one of:
a build request priority;
a base commit identifier for a code change;
an identity of a requestor for the first build request or the second build request;
a file type of a changed file for the first build request or the second build request;
an amount of code change in the first build request or the second build request; or
a relationship between a changed file in the first build request and a changed file in the second build request.

3. The computer-implemented method of claim 2, further comprising:

including the copy of the first build request and the copy of the second build request in the generated request set based on a comparison of a sum of the value of each of the one or more sub-factors to a threshold value.

4. The computer-implemented method of claim 1, wherein the copy of the first build request and the copy of the second build request are included in the request set, and the first build request and the second build request remain in the build queue individually;
the method further comprising:
upon completion of the third build request, determining whether a build for the third build request completed successfully; and
removing the third build request from the build queue and subsequently performing one of:
committing the first code revision and the second code revision to the code repository 
processing, individually, the first build request and the second build request in the build queue based on determining the build for the third build request did not complete successfully.

5. The computer-implemented method of claim 1, wherein the request set also includes a copy of a fourth build request for a build of a third code revision that is in the build queue and has a respective risk factor, the method further comprising:
determining that a build for the third build request completed successfully;
removing the third build request from the build queue; and
committing the first code revision, the second code revision, and the third code revision to the code repository based on determining the build for the third build request completed successfully.


determining a build for the third build request was not completed successfully;
removing the third build request from the build queue;
generating a first request subset comprising less than all copies of build requests in the request set based on an updated risk factor;
generating a second request subset comprising any remaining copies of build requests in the request set that are not included in the first request subset; and
providing the first request subset and the second request subset in the build queue ahead of the first build request, the second build request, and the third build request.


dividing the copies of build requests in the request set into approximately equal first and second groups, the first group comprising first copies of build requests with risk factor values that are less than risk factor values of second copies of build requests of the second group; and
assigning to the first request subset the first copies of build requests of the first group.





8. The computer-implemented method of claim 6, further comprising:
committing code revisions corresponding to the first request subset or the second request subset to the code repository based on determining a build for the first request subset 
in the first request subset or the second request subset for which a build is not successfully completed, when a number of code revisions therein is more than one, dividing each of the first request subset or the second request subset into approximately equal sub-groups based on further updated risk factors of code revisions therein; and
inserting the sub-groups at the head of the build queue.

9. A system comprising:
at least one first memory device configured to store program instructions;
at least one second memory device configured as a code repository; and
at least one processor configured to execute the program instructions, the program instructions including:
build queue instructions configured to:

order the request sets in the build queue ahead of pending build requests in the build queue that are also represented in the request sets; and
commit code revisions of the build requests and the request sets for which a build successfully completes;
risk factor instructions configured to:
determine risk factors of the build requests that are received by the system;
subset instructions configured to:
generate request sets, each comprising respective copies of one or more build requests pending in the build queue that are included to form the request sets, based on the risk factors; and
queue optimizer instructions configured to:
insert the request sets into the build queue.


a build request priority;
a base commit identifier for a code change;
an identity of a code developer requestor for the first build request or the second build request;
a file type of a changed file for the first build request or the second build request;
an amount of code change in the first build request or the second build request; or
a relationship between a changed file in the first build request and a changed file in the second build request.


11. The system of claim 10, wherein the risk factor instructions are configured to select sub-factors of the one or more sub-factors to determine the risk factors based on a number of build requests to be included in a request set.

12. The system of claim 9, wherein the risk factor instructions are configured to be updated based on a machine learning algorithm analysis of one or more of a plurality of code bases and a plurality of code developer requestors to determine the risk factors.







13. The system of claim 9, the system further comprising error handling instructions configured to:
determine at least one possible point of failure for a build of the request set based on a received completion indication of the build of the request set;
wherein the risk factor instructions are further configured to:

wherein the subset instructions are further configured to:
divide a request set into two request subsets with an approximately equal number of copies of build requests responsive to a build of the request set not successfully completing;
wherein the queue optimizer instructions are further configured to:
insert the request subsets to the build queue; and
wherein the build queue instructions are further configured to:
remove the request set from the build queue; and
order the request subsets in the build queue ahead of build requests represented in the request subsets that are also pending in the build queue.


divide a request subset into two additional request subsets, with an approximately equal number of copies of build requests and based on risk factors of the build requests represented in the request subset, responsive to a build of the request subset not successfully completing;
wherein the queue optimizer instructions are further configured to:
insert the two additional request subsets to the build queue; and wherein the build queue instructions are further configured to:
commit code revisions of the request subsets for which a build successfully completed;
remove the request subsets from the build queue subsequent to builds of the request subsets completing; and
order the two additional request subsets in the build queue ahead of pending build requests represented in the two additional request subsets.


user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI providing at least one of:
a queue status of the build requests and the request sets in the build queue;
a completion indication of builds of the build requests and the request sets;
access to the one or more client devices of the code developer requestors for submitting respective build requests to the build queue; or
an option selectable by a developer requestor to prevent a build request of the developer requestor from being included with other build requests.

16. A computer-readable storage medium having program instructions recorded thereon that, when executed by one or more processors, cause the one or more processors to perform a 
receiving a first build request for a first code revision and a second build request for a second code revision in a build queue;
determining a risk factor for at least one of the first build request or the second build request;
generating a request set comprising one or more of a copy of the first build request and a copy of the second build request based on the risk factor for the at least one of the first build request or the second build request; and
inserting the request set into the build queue as a third build request to pend ahead of the first build request and the second build request.






17. The computer-readable storage medium of claim 16, wherein determining the risk factor 
a build request priority;
a base commit identifier for a code change;
an identity of a requestor for the first build request or the second build request;
a file type of a changed file for the first build request or the second build request;
an amount of code change in the first build request or the second build request; or
a relationship between a changed file in the first build request and a changed file in the second build request.

18. The computer-readable storage medium of claim 16, wherein the copy of the first build request and the copy of the second build request are included in the request set, and the first build request and the second build request remain in the build queue individually;
the method further comprising:

removing the third build request from the build queue and subsequently performing one of:
committing the first code revision and the second code revision to the code repository based on determining the build for the third build request completed successfully; or
processing, individually, the first build request and the second build request in the build queue based on determining the build for the third build request did not complete successfully.

19. The computer-readable storage medium of claim 16, the method further comprising:
determining that the request set excludes the copy of the second build request based on the risk factor associated for the second build request.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2007/0234320) (as previously cited) in view of Best et al. (US 2014/0258658) (as previously cited) in view of Roberston et al. (US 8,826,280) (hereinafter Robertson as previously cited).

As per claim 1, the combination of references above teach a computer-implemented method comprising: 
	receiving, by a build queue associated with a code repository, a number of build requests for builds of respective code revisions (Gu [0019] and [0031]); 
	inserting, upon respective receipt, each of the number of build requests as pending in the build queue (Gu [0019]);
	determining that the number of build requests satisfies a relationship corresponding to a threshold value of build requests (Robertson col. 2, ll. 20-31);
	determining corresponding risk factors for a set of the number of build requests (Gu [0018] detect build errors);
	generating a request set comprising a copy of one or more build requests from the number of build requests based at least on the risk factors and satisfaction of the relationship create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and 
	inserting the request set into the build queue as a separate build request to pend ahead of the number of build requests (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Gu and Best are both concerned with queue management processes in a computing environment. Gu teaches managing a build queue while Best teaches prioritizing copies of data blocks in a queue with a high probability of failure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu in view of Best because it would provide a solution for reducing data loss in a computing storage environment by prioritizing data blocks for creating a number of additional secondary copies of data using a vulnerability factor for identifying those data blocks having a probability of failure to reduce the possibility of data loss within a storage system and/or disk while maintaining the overall efficiency of the system.

Gu and Robertson are both concerned with queue management processes in a computing environment. Gu teaches managing a build queue while Robertson teaches real-time monitoring of task queues. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu and Best in view of Robertson because information about tasks in a queue could be used to shift task processors from one queue .

Claims 2-3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Robertson in view of Coulthard et al. (US 2017/0286258) (hereinafter Coulthard as previously cited).

As per claim 2, Coulthard teaches wherein determining the risk factor comprises basing the risk factor on one or more sub-factors comprising at least one of: a build request priority; a base commit identifier for a code change; an identity of a requestor, a file type of a changed file, or an amount of code change, associated with a build request in the set; a frequency of change for code over a time period; a number of previously failed compilations associated with a code change ([0032]); or a relationship between changed files in two build requests in the set.

Gu and Coulthard are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Coulthard teaches identifying false positive automated tests. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, and Robertson in view of Coulthard because it would facilitate combining metrics from source code management tooling with analysis of the product and test code, and defect data to provide a test confidence value. The test confidence value may be used to determine whether the automated test should be reviewed for quality purposes. By doing so the automated test can be improved and the product 

As per claim 3, Best teaches assigning a value to each of the one or more sub-factors (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and including the copy of the one or more build requests in the generated request set based on a comparison of a sum of the value of each of the one or more sub-factors to a sub-factor threshold value ([0020] compare risk and vulnerability of data blocks to each other when copying data blocks).

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Robertson as applied to claim 1 above, in view of Best et al. (US 2010/0058294) (hereinafter Eggers as previously cited) in view of Novak et al. (US 2018/0239639) (hereinafter Novak as previously cited).

As per claim 4, the combination of references above teach wherein the copy of the one or more build requests comprises at least two copies that are included in the request set, and each of the number of build requests remain in the build queue individually (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue), the method further comprising: 
	upon completion of the separate build request, determining that a build for the separate build request completed successfully (Eggers fig. 5, block 520); 
	removing the separate build request from the build queue (Novak [0030], ll. 25-28 remove jobs from build queue); and 
	subsequent to said removing, committing the respective code revisions to the code repository based on determining the build for the separate build request completed successfully (Eggers [0051] and [0055]).

Gu and Eggers are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Eggers teaches guarding code check-in with test case execution results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, and Robertson in view of Eggers because it would result in an improved data processing system, and more specifically to providing a source code control system that employs test case execution 

Gu and Novak are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Novak teaches dynamic build pipeline execution. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, Robertson, and Eggers in view of Novak because it would provide for higher-level abstractions (e.g., with respect to testing, provisioning, validation, etc.) to provide for the definition of alternative flows with minimal changes in the current implementation of the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Robertson in view of Eggers in view of Novak as applied to claim 4 above, in view of Zawadzki (US 8,037,453) (as previously cited).

As per claim 5, Zawadzki teaches removing each of the number of build requests, that are pending, having a corresponding copy in the request set from the build queue based at least on said determining that the build for the separate build request completed successfully (col. 14, ll. 25-41).

Gu and Zawadzki are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Zawadzki teaches continuous software .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Robertson in view of Zawadzki.

As per claim 6, the combination of references above teach wherein the copy of the one or more build requests comprises at least two copies that are included in the request set, and each of the number of build requests remain in the build queue individually (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue), the method further comprising: 
	determining a build for the separate build request was not completed successfully (Zawadzki col. 14, ll. 25-41); 
	removing the separate build request from the build queue (Zawadzki col. 14, ll. 25-41);
create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue);
	generating a second request subset comprising any remaining copies of build requests in the request set that are not included in the first request subset (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and
	providing the first request subset and the second request subset in the build queue ahead of the number of build requests that are pending in the build queue (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Gu and Zawadzki are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Zawadzki teaches continuous software configuration, test, and build management. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, and Robertson in view of Zawadzki because by integrating the dependency management system into the build management system, numerous benefits accrue including the ability accommodate smaller software teams that are typically more efficient than large development teams. Further, the decomposition of larger applications into separate modules allows for more 

As per claim 7, Best teaches wherein generating the first request subset and the second request subset comprises: 
	dividing the at least two copies in the request set into approximately equal first and second groups, the first group comprising first copies of build requests with risk factor values that are less than risk factor values of second copies of build requests of the second group (fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); 
	assigning to the first request subset the first copies of build requests of the first group (fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and 
	assigning to the second request subset the second copies of build requests of the second group (fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue);
	wherein the first request subset is provided to pend in the build queue ahead of the second request subset (fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Robertson in view of Zawadzki as applied to claim 6 above, in view of Eggers.

As per claim 8, the combination of references above teach:
	committing code revisions corresponding to the first request subset or the second request subset to the code repository based on determining a build for the first request subset or the second request subset, respectively, completed successfully (Eggers [0051] and [0055]));
	in the first request subset or the second request subset for which a build is not successfully completed (Zawadzki col. 14, ll. 25-41), when a number of code revisions therein is more than one, dividing each of the first request subset or the second request subset into approximately equal sub-groups based on further updated risk factors of code revisions therein (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and 
	inserting the sub-groups at the head of the build queue (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Gu and Eggers are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Eggers teaches continuous software configuration, test, and build management. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, Robertson, and Zawadzki in view of Eggers because it would result in an improved data processing system, and more specifically to providing a source code control system that employs test case execution results to mandate that software code have a specific level of quality for check-in to a central repository thereby increasing the ability of a software development project to achieve successful build processes.

Claims 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Eggers in view of Willson et al. (US 10,657,023) (hereinafter Willson as previously cited).

As per claim 9, the combination of references above teach a system comprising: 
	at least one first memory device configured to store program instructions (Eggers fig. 2, blocks 216-220);
	at least one second memory device configured as a code repository (Eggers abstract); and 
	at least one processor configured to execute the program instructions, the program instructions including: 
		build queue instructions configured to: 

			order the request sets in the build queue ahead of pending build requests in the build queue that are also represented in the request sets (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); 
		risk factor instructions configured to: determine risk factors of the build requests that are received by the system (Gu [0018] and Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); 
		subset instructions configured to: generate request sets, each comprising respective copies of one or more build requests pending in the build queue that are included to form the request sets, based at least on the risk factors and a build request option (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and 
		queue optimizer instructions configured to: insert the request sets into the build queue as additional pending build requests (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Gu and Best are both concerned with queue management processes in a computing environment. Gu teaches managing a build queue while Best teaches prioritizing copies of data blocks in a queue with a high probability of failure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu in view of Best because it would provide a solution for reducing data loss in a computing storage environment by prioritizing data blocks for creating a number of additional secondary copies of data using a vulnerability factor for identifying those data blocks having a probability of failure to reduce the possibility of data loss within a storage system and/or disk while maintaining the overall efficiency of the system.

Gu and Eggers are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Eggers teaches guarding code check-in with test case execution results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu and Best in view of Eggers because it would result in an improved data processing system, and more specifically to providing a source code control system that employs test case execution results to mandate that software code have a specific level of quality for check-in to a central repository thereby increasing the ability of a software development project to achieve successful build processes.

Gu and Willson are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Willson teaches collecting and reporting build metrics using a shared build mechanism. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, 

As per claim 11, Eggers teaches wherein the build queue instructions configured to: commit code revisions of the build requests and the request sets for which a build successfully completes ([0051] and [0055]).

As per claim 12, Willson teaches wherein the build request option includes a request set option that indicates if an associated build request is permitted to be included in a request set; the build queue instructions configured to: receive the build requests, at least one build request of the of the build requests having a request set option that indicates the at least one build request is not permitted to be included in any request set; and the subset instructions configured to: exclude the at least one build request during request set generation (col. 9, ll. 6-18).

As per claim 13, Gu further teaches the program instructions further comprising: user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI including: the request set option that is selectable by a developer requestor ([0016] and [0019]).

As per claim 15, Gu further teaches the program instructions further comprising: user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI providing at least one of: a queue status of the build requests and the request sets in the build queue; a completion indication of builds of the build requests and the request sets; or access to the one or more client devices of the code developer requestors for submitting respective build requests to the build queue ([0018]-[0019]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Eggers in view of Willson as applied to claim 9 above, in view of Coulthard.

As per claim 10, Coulthard teaches wherein the risk factor instructions are configured to determine the risk factors based on values of one or more sub-factors comprising at least one of: a build request priority; a base commit identifier for a code change; an identity of a code developer requestor for the first build request or the second build request; a file type of a changed file for the first build request or the second build request; an amount of code change in the first build request or the second build request; a frequency of change for code over a time period; a number of previously failed compilations associated with a code change ([0032]); or a 

Gu and Coulthard are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Coulthard teaches identifying false positive automated tests. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, Eggers, and Willson in view of Coulthard because it would facilitate combining metrics from source code management tooling with analysis of the product and test code, and defect data to provide a test confidence value. The test confidence value may be used to determine whether the automated test should be reviewed for quality purposes. By doing so the automated test can be improved and the product defect that was yet to be discovered by customers can be corrected without any impact on customer satisfaction. Thus, the automated test system efficiently targets limited test resources to increase the quality of test automation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Eggers in view of Willson as applied to claim 9 above, in view of Swierc et al. (US 2016/0034270) (hereinafter Swierc as previously cited).

As per claim 14, the combination of references above teach wherein risk factor instructions are configured to: 
	dynamically update the risk factors associated with the build requests based on at least one of:

		optimizing information associated with an unsuccessful completion of a build for a request set determined by error handling instructions (Swierc [0058]; [0065]; [0074]); and 
	wherein the subset instructions are configured to: divide a request set into two request subsets with an approximately equal number of copies of build requests based at least on a dynamically updated risk factor and responsive to a build of the request set not successfully completing (Swierc [0041]; [0051]; [0062]); and 
	wherein the queue optimizer instructions are further configured to: insert the request subsets to the build queue (Gu [0019]).

Gu and Swierc are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Swierc teaches estimating likelihood of code changes introducing defects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, Eggers, and Willson in view of Swierc because it would enable the system to preserve or increase the high frequency of full integration builds, and in some instances may make a software development computer system more efficient and useable by reducing the amount of time and effort developers spend in dealing with build failures and/or waiting for others to handle build failures. The system may further respond to build failures in a fully or partially automated manner to increase system usability and efficiency.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Coulthard as applied to claim 16 above, in view of Bird et al. (US 2014/0053135) (hereinafter Bird as previously cited).

As per claim 19, Bird teaches determining that the request set excludes a copy of a high-risk build request in the set based on its respective risk factor that corresponds to at least one of the one or more sub-factors ([0047]).

Gu and Bird are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Bird teaches predicting software build errors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, and Coulthard in view of Bird because it would provide for a system for predicting software build errors that have been developed to minimize delays associated with software build errors, provide faster feedback to a reporting component regarding high-risk change lists when the high-risk change lists are built in parallel, and select the change lists with the lower probabilities of causing a software build error.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Coulthard as applied to claim 16 above, in view of Zawadzki.

As per claim 20, the combination of references above teach wherein the copy of the one or more build requests comprises at least two copies that are included in the request set, and each of the number of build requests remain in the build queue individually (Best fig. 4; [0047]-create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue), the method further comprising: 
	determining a build for the separate build request was not completed successfully (Zawadzki col. 14, ll. 25-41); 
	removing the separate build request from the build queue (Zawadzki col. 14, ll. 25-41); 
	generating a first request subset comprising less than all copies of build requests in the request set based on an updated risk factor (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); 
	generating a second request subset comprising any remaining copies of build requests in the request set that are not included in the first request subset (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and 
	providing the first request subset and the second request subset in the build queue ahead of the number of build requests that are pending in the build queue (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Gu and Zawadzki are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Zawadzki teaches continuous software 

Relevant Art Not Cited
Nicol et al. (US 2007/0168955) teach adding to and emptying a build queue.

Sawdon (US 2006/0041606) teaches retrieving and adding projects to a build queue.

Liu et al. (US 8,677,118) teach placing jobs into a build queue.

Erickson et al. (US 2007/0299730) teach releasing new assemblies into a build queue.

Angell (US 9,454,363) teach distributing jobs to a build queue.

Ash et al. (US 2016/0098295) teach appending, filling, and moving build queues.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

On pg. 9 of the Remarks, Applicant requests that the outstanding double patenting rejection be held in abeyance. The examiner respectfully disagrees. A complete response to a non-statutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 804 and 1490 for a discussion of terminal disclaimers). Such a response is required even when the non-statutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Applicant’s request is hereby respectfully denied and the rejection is maintained.

In the Remarks on pg. 13, Applicant alleges that the pending claims call for hardware-based computing/processing systems and methods in the field of build queues associated with code repositories that utilize sets of build requests. The examiner respectfully submits that an abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment. It is notable that mere physicality or tangibility of an additional Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility: The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101 terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility "depend simply on the draftsman’s art," Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133).  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Applicant’s argument is hereby respectfully traversed and the rejection is maintained.

On pg. 14 of the Remarks, Applicant argues that the recited generating and inserting steps cannot reasonably or practically be performed as a mental process. The examiner respectfully disagrees. Using claim 1 for example the inserting step could be interpreted such that the number 

In the Remarks on pg. 14-15, Applicant alleges that the claims provide an improvement. The examiner respectfully disagrees. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification (see MPEP 2106.05(a)). That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Applicant’s 

On pg. 15-16 of the Remarks, Applicant argues that the claims provide novel purposes for the claimed methods and systems. The examiner respectfully disagrees. Applicant is reminded that the lack of prior art (i.e. novelty) does not avoid the problem of abstractness. While § 101 subject matter eligibility is a threshold test that typically precedes the novelty or obviousness inquiry (Bilski v. Kappos, 561 U.S. 593, 602 (2010)), it is a requirement separate from those other patentability inquiries (see Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017) and Mayo Collaborative Servs v. Prometheus Labs, Inc., 566 U.S. 66, 90 (2012)). It is important to recognize that the 35 U.S.C. 101 inquiry and other patentability inquiries might sometimes overlap. However, shifting the 35 U.S.C. 101 patent-eligibility inquiry entirely to the 35 U.S.C. 102 and 103 sections risks creating significantly greater legal uncertainty, and assumes that those sections can do work that they are not equipped to do. While material may be relevant to a novelty and obviousness analysis it may be the case where the material is not relevant to a determination of eligible subject matter. Eligibility and novelty are Affinity Labs of Tex., v. DirecTV, LLC, 120 USPQ2d 1201, 1208 Fed. Cir. 2016 and Synopsys, Inc. v. Mentor Graphics Corp., 120 USPQ2d 1473, 1483 Fed. Cir. 2016). Even assuming that a particular claimed feature was novel does not avoid the problem of abstractness. The search for an inventive concept under 35 U.S.C. 101 is thus distinct from demonstrating 35 U.S.C. 102 novelty. The novelty and non-obviousness of the claims under 35 U.S.C. 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under 35 U.S.C. 101 (see 2016 U.S. Dist. LEXIS 107478, [WL] and *4). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 133 S. Ct. at 2117, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry."). Therefore, Applicant’s argument is respectfully rebutted and the rejection is hereby maintained.

In the Remarks on pg. 16-17, Applicant alleges that the claims provide for a practical application. The examiner respectfully disagrees. Applicant purports that the recited claims for example are novel and provide improvements. All of the above arguments have already been addressed by the examiner above. The examiner maintains that the limitations are not indicative of integration into a practical application because they add insignificant extra-solution activity to the judicial exception and generally link the use of the judicial exception to a particular 

On pg. 18-19 of the Remarks, Applicant argues that the claims provide for an unconventional inventive concept. The examiner respectfully disagrees and has already addressed the aforementioned argument above. Therefore, Applicant’s argument is respectfully rebutted and the rejection is hereby maintained.

In the Remarks on pg. 21, Applicant alleges that Best does not relate to build requests or build queues associated with a code repository, and does not disclose inserting copied data blocks that are already generated into a build queue. The examiner respectfully disagrees. In response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gu is being used to teach the build requests, build queue, and code repository concepts of the instant claims. Best is being used to modify Gu’s queue. Gu’s queue already has build requests pending in the queue while Best creates copies of the data in the queue and pends them ahead in the queue. Therefore the combination of Gu, Best, and Robertson sufficiently teaches the instant claim limitations. Applicant’s argument is hereby respectfully traversed and the rejection is maintained.

On pg. 22 of the Remarks, Applicant argues that the motivation to combine Gu and Best is untenable and that Best is non-analogous art. The examiner respectfully disagrees. In response In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Applicant is also respectfully reminded that there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004) (c.f. MPEP 2145). In this case, both Gu (c.f. [0019]) and Best (c.f. [0049]) are concerned with queue management processes in a computing environment. Furthermore, Best is directed to maintaining the overall efficiency of the system (c.f. [0017] and [0020]) while Gu is also directed to seeking efficiency gains in the system (c.f. [0021]-[0023]). In response to Applicant’s argument that Gu and Best are non-analogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Best and the instant application are both in the field of endeavor of queue management within a computing environment and are both directed to improving the efficiency of the system. Hence, Best and Gu and both combinable and Best is analogous art. Therefore, Applicant’s argument is respectfully rebutted and the rejection is hereby maintained.

In the Remarks on pg. 23-35, Applicant alleges improper hindsight and multiple references have been used in the rejection. The examiner respectfully disagrees. In response to Applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to Applicant’s multiple references argument, Applicant is respectfully reminded that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.). Applicant’s argument is hereby respectfully traversed and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 7, 2022